DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/12/2021 does not place the application in condition for allowance.
The previous art rejections are maintained.
 	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10, 12, 22-24, 26, 27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0315310 to Kamo (of record).
Regarding claims 1-3, 22-24, 26, and 27,
dry-mixing the following components, without adding any solvent, to obtain a dry mixture (¶0183):
polyacrylic acid, a silicon-based material, an optionally present carbon material
mixing the dry mixture obtained in step a) with an aqueous solvent, to obtain the negative electrode material, wherein, per claims 1 and 28, the aqueous solvent is water (also see ¶0127).
Per claims 1 and 2, Kamo teaches that the silicon-based material of that invention comprises lithium compounds (¶0179, 0180), but does not specifically teach that an alkali metal hydroxide is included in the dry mixture. Kamo elsewhere teaches that an alkali metal hydroxide, lithium hydroxide) can be formed on a surface of the silicon-based material to inhibit reaction between the silicon-based material and electrolyte (¶0092, 0093). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include the alkali metal hydroxide lithium hydroxide on the surface of the silicon-based material, and therefore in the dry mixture, in order to inhibit reactions.
Per claim 3, Kamo teaches the limitations of claim 1. Kamo teaches that the embodiment of the dry mixture of ¶0183 has lithium carbonate present (¶0180), but both an alkali metal hydroxide that is lithium hydroxide and lithium carbonate are not present in that embodiment. However, Kamo teaches that “one or more of Li2CO3, Li2O, and LiOH are preferably contained” on the surface of the silicon-based material (¶0093). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include both lithium carbonate and lithium hydroxide in the dry mixture of step a) in order to inhibit reactions.
Per claims 22 and 26, Kamo teaches the limitations of claim 1. A skilled artisan would understand that a mixing step such as claimed takes a necessary amount of time to achieve a desired homogeneity of a mixture, and would further understand that a degree of mixing can affect the physical properties of the dry mixture (¶0207 teaches a pulverization time that changes a size of the silicon-
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 23, Kamo teaches the limitations of claim 1. The silicon-based material is combinations of silicon, silicon oxides, and silicon/carbon composites (¶0180).
Per claims 24 and 27, Kamo teaches the limitations of claim 1. The carbon material is a combination of flake graphite, carbon nanotubes, and acetylene black (¶0183).
Regarding claims 10 and 12, Kamo teaches a method for producing a lithium ion battery comprising preparing a negative electrode from a negative electrode material prepared as detailed above (¶0127, 0183, 0092, 0093). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to prepare the negative electrode by the method of modified-Kamo detailed in the discussion of claim 1 above based on the previously-stated reasoning.
Per claim 12, Kamo teaches that the negative electrode also contains a negative electrode current collector formed of copper foil (¶0183). Kamo alternatively teaches that such a negative electrode current collector can be formed as a nickel foil (¶0087), therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the negative electrode as a nickel foil because it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 31, Kamo teaches a method for preparing a negative electrode material for a battery comprising the following steps:
dry-mixing the following components, without adding any solvent, to obtain a dry mixture consisting of (¶0183):
polyacrylic acid
a “silicon compound” containing Li2CO3, Li4SiO-4, and Li-2SiO-3, with a carbon coating (¶0180)
flake graphite, carbon nanotubes, and acetylene black
mixing the dry mixture obtained in step a) with an aqueous solvent, to obtain the negative electrode material (also see ¶0127).
The Li4SiO4 and Li2SiO-3 portions of the silicon compound read on a silicon-based material. The carbon coating, flake graphite, carbon nanotubes, and acetylene black read on an optionally present carbon material, and Li2CO3 reads on an optionally present lithium carbonate. Li2CO3 could also read on an optionally present carbon material within the broadest reasonable interpretation.
Kamo teaches that the embodiment of the dry mixture of ¶0183 has lithium carbonate present (¶0180), but both an alkali metal hydroxide and lithium carbonate are not present in that embodiment. However, Kamo teaches that “one or more of Li2CO3, Li2O, and LiOH are preferably contained” on the surface of the silicon-based material to inhibit reaction between the silicon-based material and electrolyte (¶0092, 0093). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include the alkali metal hydroxide and lithium carbonate on the surface of the silicon-based material, and therefore in the dry mixture, in order to inhibit reactions.
A skilled artisan would therefore form the dry mixture of step a) to further consist of an optionally present lithium carbonate and an alkali metal hydroxide.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamo as applied to claim 1 above, and further in view of US PGPub 2012/0094178 to Loveridge (of record).
Regarding claim 16, modified-Kamo teaches the limitations of claim 1. Kamo teaches that the alkali metal hydroxide is lithium hydroxide, but does not teach a molar ratio of carboxyl groups in the polyacrylic acid to the total amount of hydroxide ions in the alkali metal hydroxide. Loveridge teaches that it is preferable to form a molar ratio of carboxyl groups in the polyacrylic acid to the total amount of hydroxide ions in the alkali metal hydroxide (described as a degree of salt formation, ¶0055) of 2:1 (two carboxyl groups to 1 hydroxide ion, 50% salt formation) to 1.1:1 (1.1 carboxyl groups to 1 hydroxide ion, 90% salt formation, ¶0056) in order to achieve good gel forming properties upon contact with an electrolyte (¶0057). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a molar ratio of carboxyl groups in the polyacrylic acid to total amount of hydroxide ions in the alkali metal hydroxide including 1.1:1 in order to achieve good gel forming properties.  
Regarding claim 17, modified-Kamo teaches the limitations of claim 1. Kamo teaches that the embodiment of the dry mixture of ¶0183 has lithium carbonate present (¶0180), but both an alkali metal hydroxide that is lithium hydroxide and lithium carbonate are not present in that embodiment. However, Kamo teaches that “one or more of Li2CO3, Li2O, and LiOH are preferably contained” on the surface of the silicon-based material (¶0093). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include both lithium carbonate and lithium hydroxide in the dry mixture of step a) in order to inhibit reactions.
Kamo does not teach a molar ratio of lithium ions in the lithium carbonate to carboxyl groups in the polyacrylic acid. Loveridge teaches that lithium hydroxide and lithium carbonate are added to mixtures with polyacrylic acid because they produce gases when the active material is dried (¶0054, 0055), and that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include either or both of lithium hydroxide and lithium carbonate in the proportions taught by Loveridge because it produces the desired chemical reactions (¶0064). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Loveridge teaches that it is preferable to vary a molar ratio of carboxyl groups in the polyacrylic acid to the total amount of hydroxide ions/carbonate ions in the alkali metal hydroxide (described as a degree of salt formation, ¶0055) in order to achieve good gel forming properties upon contact with an electrolyte (¶0057). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary a molar ratio of lithium ions in the lithium carbonate to carboxyl groups in the polyacrylic acid to achieve good gel forming properties.  
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 4-8, 13, 15, 18-21, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamo, and further in view of US PGPub 2016/0049660 to Hwang (of record).
Regarding claims 4, 5-8, 18-20, and 21, Kamo teaches a method for preparing a negative electrode material for a battery comprising the following steps:
dry-mixing the following components, without adding any solvent, to obtain a dry mixture (¶0183):
polyacrylic acid, a silicon-based material, an optionally present carbon material
mixing the dry mixture obtained in step a) with an aqueous solvent, to obtain the negative electrode material, wherein, per claims 4 and 21, the aqueous solvent is water (also see ¶0127).
Per claims 4 and 5, Kamo is clear that the water solvates the polyacrylic acid, but does not specifically teach a step of mixing an alkali metal hydroxide with water to obtain an aqueous solution of the alkali metal hydroxide, and further mixing the dry mixture obtained in step a) and the aqueous solution of the alkali metal hydroxide to obtain the negative electrode material. Hwang teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to substitute a cation such as lithium, sodium or potassium at a carboxyl group of polyacrylic acid to spur the formation of a solid electrolyte interface film on a surface of a negative electrode active material to protect the negative electrode active material (¶0039, 0092). This substitution is performed by mixing lithium, sodium, or potassium hydroxide with water to obtain an aqueous solution of the alkali metal hydroxide, and subsequently mixing that solution with polyacrylic acid to solvate the polyacrylic acid (¶0095, 0165, 0167, 0169, 0171, 0173, 0175, 0177). A skilled artisan would therefore include a step of mixing an alkali metal hydroxide with water to obtain an aqueous solution of the alkali metal hydroxide and afterward mix the dry mixture with the aqueous solution of alkali metal hydroxide in order to protect a negative electrode active material. 
Per claim 7, modified-Kamo teaches the limitations of claim 4. The silicon-based material is combinations of silicon, silicon oxides, and silicon/carbon composites (¶0180 of Kamo).
Per claims 6 and 19, Kamo teaches the limitations of claim 4. A skilled artisan would understand that a mixing step such as claimed takes a necessary amount of time to achieve a desired homogeneity of a mixture, and would further understand that a degree of mixing can affect the physical properties of the dry mixture (¶0207 teaches a pulverization time that changes a size of the silicon-based material). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the amount of time the dry-mixing in step a) is performed in order to achieve a desired homogeneity and physical properties of the mixture.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claims 8 and 20, modified-Kamo teaches the limitations of claim 4. The carbon material is a combination of flake graphite, carbon nanotubes, and acetylene black (¶0183 of Kamo).
Per claim 18, modified-Kamo teaches the limitations of claim 4. Hwang teaches that a suitable alkali metal hydroxide is sodium hydroxide (¶0039). Hwang further teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the molar ratio of carboxyl groups in the polyacrylic acid to hydroxide ions in the alkali metal hydroxide (a skilled artisan would understand that each hydroxide group in sodium hydroxide is accompanied by a sodium atom) in order to achieve the desired protection (¶0088, 0089, 0092, 0165, 0167, 0169, 0171, 0173, 0175, 0177).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claims 13 and 15, Kamo and Hwang teach a method for producing a lithium ion battery comprising preparing a negative electrode from a negative electrode material prepared as detailed above (¶0127, 0183, 0092, 0093). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to prepare the negative electrode by the method of modified-Kamo detailed in the discussion of claim 4 above based on the previously-stated reasoning.
Per claim 15, modified-Kamo teaches the limitations of claim 13. Kamo teaches that the negative electrode also contains a negative electrode current collector formed of copper foil (¶0183). Kamo alternatively teaches that such a negative electrode current collector can be formed as a nickel foil (¶0087), therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the negative electrode as a nickel foil because it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 32, Kamo teaches a method for preparing a negative electrode material for a battery comprising the following steps:
dry-mixing the following components, without adding any solvent, to obtain a dry mixture consisting of (¶0183):
polyacrylic acid
a “silicon compound” containing Li2CO3, Li4SiO-4, and Li-2SiO-3, with a carbon coating (¶0180)
flake graphite, carbon nanotubes, and acetylene black
mixing the dry mixture obtained in the first step with an aqueous solvent, to obtain the negative electrode material (also see ¶0127).
The Li4SiO4 and Li2SiO-3 portions of the silicon compound read on a silicon-based material. The carbon coating, flake graphite, carbon nanotubes, and acetylene black read on an optionally present carbon material, and Li2CO3 reads on an optionally present carbon material within the broadest reasonable interpretation.
Kamo is clear that the water solvates the polyacrylic acid, but does not specifically teach a step of mixing an alkali metal hydroxide with water to obtain an aqueous solution of the alkali metal hydroxide, and further mixing the dry mixture obtained in the first step and the aqueous solution of the alkali metal hydroxide to obtain the negative electrode material. Hwang teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to substitute a cation such as lithium at a carboxyl group of polyacrylic acid to spur the formation of a solid electrolyte interface film on a surface of a negative electrode active material to protect the negative electrode active material (¶0039, 0092). This substitution is performed by mixing lithium hydroxide with water to obtain an aqueous solution of the alkali metal hydroxide, and subsequently mixing that solution with polyacrylic acid to solvate the polyacrylic acid (¶0095, 0165, 0167, 0169, 0171, 0173, 0175, 0177). A skilled artisan would therefore include a step of mixing an alkali metal hydroxide lithium hydroxide with water to obtain an aqueous solution of the alkali metal hydroxide and afterward mix the dry mixture with the aqueous solution of alkali metal hydroxide in order to protect a negative electrode active material. 

Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive. Applicant argues that Kamo teaches away from the claimed invention, as the reference does not teach the dry mixing of a silicon-based material and an alkali metal hydroxide and/or alkaline metal earth metal hydroxide as separate components. The examiner agrees that Kamo in fact teaches that a silicon-based material and a lithium based material such as lithium carbonate, or in an obvious alternative, lithium hydroxide, are formed on a surface of a silicon-based material before the dry-mixing step. 
However, the claim language is broad enough that Kamo still teaches the claimed steps within the broadest reasonable interpretation. Claim 1, for instance, recites “dry-mixing the following components, without adding any solvent, to obtain a dry mixture: …a silicon-based material, an alkali metal hydroxide…”. The silicon-based material and lithium carbonate/hydroxide are in a dry, composite form after the preparation of ¶0180. Kamo is clear that lithium hydroxide molecules are present on the surface of the silicon-based material (¶0092, 0093). The claim does not limit the alkali metal hydroxide and/or alkaline earth metal hydroxide, or any of the components, to be present in a bulk form when mixed. There is no recitation, in any claim, that the alkali metal hydroxide and/or alkaline earth metal hydroxide is present in a particular proportion to silicon-based material. Therefore the inclusion of a silicon-based material, with a surface modified to include lithium hydroxide, in a dry mixture reads on a step of dry-mixing a silicon-based material and an alkali metal hydroxide.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726